Case 3:21-cr-00016-MMH-JBT Document 25 Filed 03/19/21 Page 1 of 2 PageID 84




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION


UNITED STATES OF AMERICA

v.                                                    CASE NO.: 3:21-cr-16-MMH-JBT

MARION MICHAEL O’STEEN
                                                                   /

                      MOTION TO CONTINUE MOTION DEADLINE,
                         STATUS CONFERENCE AND TRIAL

       The Defendant, MARION MICHAEL O’STEEN, through his undersigned attorney

moves this Honorable Court to continue the motion deadline, status conference and trial in this

case. As grounds for this motion, Defendant states:

       1.      The motion deadline in this case is April 2, 2021, the status conference is set for

April 19, 2021 and the trial term is set for May 3, 2021.

       2.      The Undersigned is in receipt of a large amount of discovery including

documents, and audio and video recordings. The Undersigned has been reviewing the discovery

and anticipates the need for additional time to complete the review of discovery with Defendant

and research and analyze whether motions apply and if so to prepare motions.

       3.      Additionally, co-defendant, Jeff Siegmeister, has been arrested in Arizona but has

not yet been transported to Florida.

       4.      Therefore, the Undersigned requests a 90 day continuance of the motion deadline,

status conference and trial.

       5.      The Undersigned has communicated with Assistant U.S. Attorney, Kelly Karase

and verifies she has no objection to the requested continuance.
Case 3:21-cr-00016-MMH-JBT Document 25 Filed 03/19/21 Page 2 of 2 PageID 85




                                           MEMORANDUM

           In the interest of Defendant's entitlement to effective assistance of counsel this motion to

continue should be granted.

           WHEREFORE, the undersigned requests a continuance of the motion deadline, status

conference and trial in this case.

                                                         MITCHELL A. STONE, P.A.


                                                         /s/Mitchell A. Stone____________
                                                         MITCHELL A. STONE
                                                         Florida Bar No.: 797121
                                                         1830 Atlantic Boulevard
                                                         Jacksonville, Florida 32207
                                                         904-396-3335
                                                         Attorney for Defendant
                                                         Email: mitch@jacksonvilledefense.com

           I HEREBY CERTIFY that on the 19th day of March, 2021, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system which will send a notice of

electronic filing to the following: Kelly Karase, U.S. Attorney=s Office and all other interested

parties.

                                                         MITCHELL A. STONE, P.A.


                                                         /s/Mitchell A. Stone____________
                                                         MITCHELL A. STONE
                                                         Florida Bar No.: 797121
                                                         1830 Atlantic Boulevard
                                                         Jacksonville, Florida 32207
                                                         904-396-3335
                                                         Attorney for Defendant
                                                         Email: mitch@jacksonvilledefense.com
